[Cite as State v. Park, 2012-Ohio-4069.]




                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT




STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                   :       Hon. Sheila G. Farmer, J.
                                             :       Hon. John W. Wise, J.
-vs                                          :
                                             :
KAREN A. PARK                                :       Case No. 12-CA-25
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Municipal Court,
                                                     Case No. 2011TRC6670



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    September 4, 2012




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

J. MICHAEL KING                                      CHRISTOPHER M. SHOOK
35 South Park Place                                  33 West Main Street
Suite 35                                             Newark, OH 43058
Newark, OH 43055
Licking County, Case No. 12-CA-25                                                     2



Farmer, J.

       {¶1}   On January 26, 2011, the Ohio State Highway Patrol was conducting a

sobriety checkpoint on State Route 16 in Licking County, Ohio. Appellant, Karen Park,

entered the designated checkpoint lane, but did not stop even though she was directed

to do so by two troopers. Appellant was eventually stopped and charged with operating

a motor vehicle under the influence in violation of R.C. 4511.19, failure to reinstate

driver's license in violation of R.C. 4510.21, and failure to comply with the order of a

police officer in violation of R.C. 2921.331.

       {¶2}   On July 25, 2011, appellant filed a motion to suppress, challenging the

sobriety checkpoint and probable cause to stop. A hearing was held on August 25,

2011. By judgment entry filed August 31, 2011, the trial court denied the motion.

       {¶3}   On September 28, 2011, appellant filed a motion to reconsider the ruling

on the motion to suppress. A hearing was held on January 6, 2012. By judgment entry

filed January 17, 2012, the trial court once again denied the motion to suppress.

       {¶4}   On February 14, 2012, appellant pled no contest to the charges. The trial

court found appellant guilty as charged. By judgment entry filed same date, the trial

court sentenced appellant to one hundred eighty days in jail with one hundred seventy-

seven days suspended.

       {¶5}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                                I

       {¶6}   "THE TRIAL COURT ERRED IN ITS DETERMINATION THAT LAW

ENFORCEMENT IS PERMITTED TO ALTERNATE THE FREQUENCY OF TRAFFIC
Licking County, Case No. 12-CA-25                                                       3


STOPS     AT    A   SOBRIETY      CHECKPOINT        BASED     UPON     THE     ON-SCENE

SUBJECTIVE DETERMINATION OF A SUPERVISORY OFFICER."

                                             II

      {¶7}     "THE TRIAL COURT ERRED IN ITS DETERMINATION THAT THE

OFFICERS HAD REASONABLE CAUSE TO STOP APPELLANT'S VEHICLE FOR

FAILURE TO COMPLY WHEN THE SOBRIETY CHECKPOINT ITSELF WAS

UNCONSTITUTIONALLY ADMINISTERED."

                                             III

      {¶8}     "THE TRIAL COURT ERRED IN ITS GUILTY FINDING ON THE

CHARGE OF FAILURE TO COMPLY."

                                            I, II

      {¶9}     Appellant's first two assignments challenge the trial court's denial of his

motion to suppress. Specifically, appellant claims during a field sobriety checkpoint, the

troopers arbitrarily altered the pattern of stopping the vehicles, and the troopers lacked

reasonable suspicion of criminal activity in stopping her. We disagree.

      {¶10} There are three methods of challenging on appeal a trial court's ruling on a

motion to suppress. First, an appellant may challenge the trial court's findings of fact.

In reviewing a challenge of this nature, an appellate court must determine whether said

findings of fact are against the manifest weight of the evidence.         State v. Fanning

(1982), 1 Ohio St.3d 19; State v. Klein (1991), 73 Ohio App.3d 485; State v. Guysinger

(1993), 86 Ohio App.3d 592. Second, an appellant may argue the trial court failed to

apply the appropriate test or correct law to the findings of fact.        In that case, an

appellate court can reverse the trial court for committing an error of law.       State v.
Licking County, Case No. 12-CA-25                                                       4

Williams (1993), 86 Ohio App.3d 37. Finally, assuming the trial court's findings of fact

are not against the manifest weight of the evidence and it has properly identified the law

to be applied, an appellant may argue the trial court has incorrectly decided the ultimate

or final issue raised in the motion to suppress. When reviewing this type of claim, an

appellate court must independently determine, without deference to the trial court's

conclusion, whether the facts meet the appropriate legal standard in any given case.

State v. Curry (1994), 95 Ohio App.3d 93; State v. Claytor (1993), 85 Ohio App.3d 623;

Guysinger. As the United States Supreme Court held in Ornelas v. U.S. (1996), 116

S.Ct. 1657, 1663, "... as a general matter determinations of reasonable suspicion and

probable cause should be reviewed de novo on appeal."

      {¶11} In its January 17, 2012 judgment entry denying appellant's motion to

dismiss, the trial court relied on a case from this court, State v. Hall, Ashland App. No.

03-COA-064, 2004-Ohio-3302, ¶19:

      {¶12} " ' "***Where there is no consent, probable cause, or Terry-type

reasonable and articulable suspicion, a vehicle stop may be made only where there

minimally exists (1) a checkpoint or roadblock location selected for its safety and

visibility to oncoming motorists; (2) adequate advance warning signs, illuminated at

night, timely informing approaching motorists of the nature of the impending intrusion;

(3) uniformed officers and official vehicles in sufficient quantity and visibility to

'show***the police power of the community;' and (4) a predetermination by policy-

making administrative officers of the roadblock location, time, and procedures to be

employed, pursuant to carefully formulated standards and neutral criteria." ' State v.
Licking County, Case No. 12-CA-25                                                       5

Goines (1984), 16 Ohio App.3d 168, 170-171, 474 N.E.2d 1219, 1221-1222, quoting

State v. Hilleshiem (Iowa 1980), 291 N.W.2d 314, 318."

       {¶13} The trial court found the central issue was whether the checkpoint met the

predetermined policymaking decisions as to roadblock location, time, and procedures:

       {¶14} "The only prong of the Goines test at issue herein is the fourth, which

involves a predetermined policy to be employed at the roadblock. The Court, based on

Lt. Blosser's testimony and the inter-office memorandum, believes that he qualifies as a

'policy-making administrative officer' and that the criteria for changing the frequency of

vehicles stopped–the changing traffic flow–is sufficiently neutral. Therefore, the Court

finds that the sobriety checkpoint in question meets all four parts of the Goines test and

did not violate the defendant's constitutional rights."

       {¶15} During the first suppression hearing, defense counsel conceded the issue

was either the validity of the checkpoint procedures or the propriety of the stop. August

25, 2011 T. at 4. Defense counsel stipulated that originally, only one out of three

vehicles was stopped, but "based on the less frequency of the number of cars or the

smaller number of cars that was passing through the check-point that initially it was

three, then it was two, then it was one." Id. at 8. Appellant challenged the troopers'

determination to change the pattern of the stops. Id. at 8-9.

       {¶16} During the second suppression hearing, Lieutenant Darrin Blosser of the

Ohio State Highway Patrol testified about the subject sobriety checkpoint. Lieutenant

Blosser explained the checkpoint's location was based upon an analysis of the number

of alcohol related crashes in specific areas and OVI arrests. January 6, 2012 T. at 6-7.

The checkpoint was announced pursuant to Ohio State Highway Patrol procedures
Licking County, Case No. 12-CA-25                                                         6


(Plaintiff's Exhibit 1). Id. at 7-8. Based upon the high volume of traffic, the troopers

stopped every third vehicle, but when the traffic decreased, they stopped every vehicle.

Id. at 16-17. All the procedures outlined in Plaintiff's Exhibit 1 were followed. Id. at 15.

The Ohio State Highway Patrol procedures do not dictate the frequency of vehicles to

be stopped. Id. at 18.

       {¶17} Lieutenant Blosser testified to the following:

       {¶18} "Q. ***Okay and then does it reflect when you went down to, because of

the traffic flow, stopping every vehicle?

       {¶19} "A. Yes sir, I would just go through the chronically order here at 21 or I'm

sorry at 22:15 hours, as I have mentioned, we were checking every other vehicle

westbound. At 22:37 hours, we were checking every vehicle traveling westbound. At

22:50 hours, we were checking eastbound traffic, every vehicle, and the check-point

closed at 00:40 hours, would have been on the 26th then.

       {¶20} "***

       {¶21} "Q. Why the switch um, there wasn't anything going on, on the eastbound

lane for awhile and then there was a switch over or yeah it was all taking place in the

westbound lane and then there's a switch over to the eastbound lane, uh, why did that

occur?

       {¶22} "A. Um, originally this was the first time we had conducted one in that

location and I was, I guess mainly just concerned for the safety of the officers. I didn't

know that we'd be able to handle both lanes of traffic coming though there um, making

contacting with both side basically. Uh, once I got there and saw the set up and then as

traffic thinned out and knowing that we had that turn lane there as kind of a buffer or
Licking County, Case No. 12-CA-25                                                           7


cushion between the two east and westbound lanes, I thought we would just go ahead

and do the both, the both directions." Id. at 16 and 18, respectively.

       {¶23} We concur with the trial court's analysis that the testimony of Lieutenant

Blosser and Plaintiff's Exhibit 1 establish that all four prongs of Goines/Hall have been

met.

       {¶24} The trial court further found, apart from the sobriety checkpoint stop, that

appellant's driving was sufficient to give rise to a Terry stop. In Terry v. Ohio (1968),

392 U.S. 1, 22, the United States Supreme Court determined that "a police officer may

in appropriate circumstances and in an appropriate manner approach a person for

purposes of investigating possible criminal behavior even though there is no probable

cause to make an arrest."      However, for the propriety of a brief investigatory stop

pursuant to Terry, the police officer involved "must be able to point to specific and

articulable facts which, taken together with rational inferences from those facts,

reasonably warrant that intrusion." Id. at 21. Such an investigatory stop "must be

viewed in the light of the totality of the surrounding circumstances" presented to the

police officer.   State v. Freeman (1980), 64 Ohio St.2d 291, paragraph one of the

syllabus.

       {¶25} In its January 17, 2012 judgment entry, the trial court found the following:

       {¶26} "Additionally, based on the testimony of troopers Moran and Eitel, the

Court finds that the defendant failed to comply with the audible or visible order of a law

enforcement officer. The Court specifically finds Tpr. Eitel holding his hand up in a

'stop' gesture while using his flashlight to direct the defendant to stop was an

unambiguous visible and lawful order. Because the officers observed a traffic infraction,
Licking County, Case No. 12-CA-25                                                          8


they had more than reasonable, articulable suspicion to stop the defendant. Indeed,

they possessed at that time probable cause to believe a crime had been committed and

therefore were justified in making a non-investigatory stop of the defendant's vehicle."

        {¶27} Trooper Daniel Moran testified appellant's vehicle went into the designated

zone, passed two auxiliary officers, and just kept going (not slowing or stopping).

January 6, 2012 T. at 30-31. Based upon these actions, Trooper Moran attempted to

stop appellant's vehicle:

        {¶28} "Q. Did you attempt to stop this car?

        {¶29} "A. I did.

        {¶30} "Q. How did you do that?

        {¶31} "A. You know I'd stand our (sic) partially in the lane and, you know, I

thought the person who was driving the car would have seen us standing there with the

reflective vest. I started, you know, as it got closer you get to a little more of the panic

when you realize that the vehicle isn't going to stop, thinking what's wrong and it blew

by me and I yelled to the next troopers that was behind me, hey it's not stopping and

then…

        {¶32} Q. Do you know who was behind you?

        {¶33} "A. Trooper Eitel was in the next, he was probably about a car or two

length behind me. Uh.

        {¶34} "Q: Did you yell anything to the driving of this vehicle?

        {¶35} "A: I yelled stop and it did not.

        {¶36} "Q: And this would have been in June of 2011, do you recall whether or

not the window was up or down?
Licking County, Case No. 12-CA-25                                                             9


        {¶37} "A: I do not recall, sir.

        {¶38} "Q: And uh, you had flashlights, did you do anything with the flashlight in

attempt to get the driver's attention?

        {¶39} "A: Uh, the flashlight was pointed at vehicle. I don't think I actually pointed

at the driver or anything of that sort to blind the driver, but uh, to get their attention.

        {¶40} "Q: In your vest?

        {¶41} "A: Correct.

        {¶42} "Q: Uh, do you know whether the auxiliary that was working with you did

anything?

        {¶43} "A: Not that I'm aware of sir. I'm not sure.

        {¶44} "Q: Once the vehicle passed you, did you have an opportunity to see the

vehicle as it progressed down the street?

        {¶45} "A: Trooper Eitel was in the second row or group of troops; he yelled

again. I believe it got to the third row before uh, the vehicle was actually stopped and

that was pretty much at the intersection of the Etna Parkway and State Route 16 and

eventually pulled off to the right berm.

        {¶46} "Q. Would that have meant it went through the entire uh, check-point

area?

        {¶47} "A. For the westbound side it was just about all the way through, at least

three quarters of the way through.

        {¶48} "Q. And how many different groups of trooper were out there between

when it first entered and when it finally stopped?
Licking County, Case No. 12-CA-25                                                      10


       {¶49} "A. There would of, the first group would have been two auxiliaries at the

beginning of the zone. I was the first troops checking vehicles. There was Trooper Eitel

and then the third wave, I not sure who was in the third wave, but that's eventually when

the car stopped." Id. at 32-34.

       {¶50} Trooper Sean Eitel first observed appellant approaching the checkpoint

rather quickly. Id. at 42. Trooper Moran stepped out into the lane and used a flashlight

in an attempt to slow the vehicle. Id. at 46-47. The vehicle did not stop, and Trooper

Eitel attempted to stop the vehicle, gesturing and using a flashlight and yelling to stop.

Id. at 47-49. The vehicle did not stop. Id. at 49.

       {¶51} We find appellant's driving and her failure to obey the directives and

commands of the troopers were sufficient articulable facts to warrant a stop.

       {¶52} Upon review, we find the trial court did not err in denying the motion to

suppress.

       {¶53} Assignments of Error I and II are denied.

                                             III

       {¶54} Appellant claims her conviction for failure to comply was against the

manifest weight of evidence. We disagree.

       {¶55} On review for manifest weight, a reviewing court is to examine the entire

record, weigh the evidence and all reasonable inferences, consider the credibility of

witnesses and determine "whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered." State v. Martin (1983), 20 Ohio App.3d 172, 175.

See also, State v. Thompkins, 78 Ohio St.3d 380, 1997-Ohio-52. The granting of a new
Licking County, Case No. 12-CA-25                                                           11


trial "should be exercised only in the exceptional case in which the evidence weighs

heavily against the conviction." Martin at 175.

       {¶56} After pleading no contest, the trial court found appellant guilty of failure to

comply in violation of R.C. 2921.331 which states:

       {¶57} "(A) No person shall fail to comply with any lawful order or direction of any

police officer invested with authority to direct, control, or regulate traffic.

       {¶58} "(B) No person shall operate a motor vehicle so as willfully to elude or flee

a police officer after receiving a visible or audible signal from a police officer to bring the

person's motor vehicle to a stop."

       {¶59} Appellant pled no contest to the charge.               During the plea hearing,

appellant stipulated to the facts presented during the suppression hearings. February

14, 2012 T. at 2. Appellant argues the issue is whether the order to stop was lawful.

       {¶60} As we found in Assignment of Error I, the facts established that the

sobriety checkpoint was set-up pursuant to Ohio State Highway Patrol procedures

(Plaintiff's Exhibit 1) and fulfilled the four requirements of Goines/Hall.

       {¶61} In Assignment of Error II, we found appellant entered a well-lit and marked

checkpoint with no less than five marked officers directing her to stop. She failed to

slow or stop and proceeded through the checkpoint and was eventually stopped at or

near the end of the lane.

       {¶62} Upon review, we find sufficient facts were presented to establish a lawful

order to stop, and find no manifest miscarriage of justice.

       {¶63} Assignment of Error III is denied.
Licking County, Case No. 12-CA-25                                              12


      {¶64} The judgment of the Municipal Court of Licking County, Ohio is hereby

affirmed.

By Farmer, J.

Delaney, P.J. and

Wise, J. concur.




                                        s/ Sheila G. Farmer________________



                                        s/ Patricia A. Delaney______________



                                        s/ John W. Wise__________________

                                               JUDGES




SGF/sg 813
[Cite as State v. Park, 2012-Ohio-4069.]


                    IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT




STATE OF OHIO                                  :
                                               :
        Plaintiff-Appellee                     :
                                               :
-vs-                                           :        JUDGMENT ENTRY
                                               :
KAREN A. PARK                                  :
                                               :
        Defendant-Appellant                    :        CASE NO. 12-CA-25




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Municipal Court of Licking County, Ohio is affirmed. Costs to appellant.




                                               s/ Sheila G. Farmer________________



                                               s/ Patricia A. Delaney______________



                                               s/ John W. Wise__________________

                                                     JUDGES